Opinion issued April 11, 2013




                                   In The

                            Court of Appeals
                                  For The

                        First District of Texas
                         ————————————
                            NO. 01-12-00421-CV
                         ———————————
                PELCO CONSTRUCTION, INC., Appellant
                                     V.
   DANNENBAUM ENGINEERING CORPORATION, DANNENBAUM
    ENGINEERING COMPANY–HOUSTON, LLC, STEVEN LLOYD
   MCGARRAUGH, ALAN D. HIRSHMAN, KURT AMUNDSON, AND
           AMUNDSON CONSULTING, INC., Appellees



                  On Appeal from the 344th District Court
                        Chambers County, Texas
                       Trial Court Case No. 26356



                                OPINION

     Pelco Construction, Inc. appeals the trial court’s granting of two motions

that dismissed Pelco Construction’s claims against Dannenbaum Engineering
Corporation, Dannenbaum Engineering Company–Houston, LLC, Steven Lloyd

McGarraugh, Alan D. Hirshman, Kurt Amundson, and Amundson Consulting, Inc.

The dismissals were all based on Pelco Construction’s failure to file a certificate of

merit along with its petition. In one issue, Pelco Construction argues that the trial

court erred by dismissing its claims against appellees because a certificate of merit

was not required for the claims it brought.

      We affirm, in part, and reverse and remand, in part.

                                    Background

      The Oak Island Volunteer Fire Department’s fire station was destroyed by

Hurricane Ike in 2008.      Chambers County sought funding from the Federal

Emergency Management Agency (“FEMA”) to reconstruct the fire station.

      Chambers County entered into a master services agreement (“MSA”) with

Dannenbaum Engineering Company–Houston, LLC to oversee the design and

reconstruction of the fire station. Alan Hirshman, a licensed engineer, and Steven

McGarraugh, a licensed architect, provided their services to Dannenbaum

Engineering Company–Houston, LLC through another company: Dannenbaum

Engineering Corporation.      The parties draw no distinction between the two

Dannenbaum companies in their briefs and nothing in our analysis requires a

differentiation. Accordingly, for the purposes of this appeal, we will treat the two

companies as a single entity, “Dannenbaum Engineering.”


                                          2
      According to the terms of the MSA, the services provided by Dannenbaum

Engineering were divided into two phases. The first phase consisted of assessment

and design of the fire station. The second phase consisted of oversight of the

construction of the fire station. The MSA provided, “Phase II shall not commence

until the permanent repair project has been approved and funds have been provided

by FEMA.”

      As it neared the second phase of the MSA, Dannenbaum Engineering

entered into a Staff Support Agreement with Amundson Consulting, Inc. Under

the contract, Amundson Consulting provided the services of Kurt Amundson.

Amundson worked as an emergency management consultant. He had “28 years[’]

experience in assisting local governments [with] obtain[ing FEMA] Public

Assistance Grants to complete projects to repair damages sustained from natural

disasters.” His work involved overseeing the bidding process and, when the bid

was awarded to Pelco Construction, monitoring Pelco Construction’s “progress in

constructing the Project to ensure that Pelco constructed the Project according to

the contract terms, conditions, and specifications.” As provided in the contract,

Amundson worked “under the supervision, direction and control of” Dannenbaum

Engineering. For all of his work, Amundson reported to Hirshman.

      Pelco Construction was one of the businesses that submitted a sealed bid to

construct the fire station. Before submitting a bid, Pelco Construction met with

                                        3
representatives of Chambers County, Hirshman, and Amundson in a pre-bid

conference. At the conference, Hirshman “discussed the construction plans and

specifications for the reconstruction” of the fire station. Pelco Construction alleges

that Hirshman and Amundson, among others, told it that FEMA funding for the

fire station project had been approved.

      Chambers County ultimately awarded the construction contract to Pelco

Construction. One provision of Pelco Construction’s contract required Chambers

County,

      at the written request of [Pelco Construction], prior to commencement
      of the Work and thereafter, [to] furnish [Pelco Construction]
      reasonable evidence that financial arrangements have been made to
      fulfill [Chamber County’s] obligations under the Contract. Furnishing
      of such evidence shall be a condition precedent to commencement or
      continuation of the Work. After such evidence has been furnished,
      the Owner shall not materially vary such financial arrangements
      without prior notice to [Pelco Construction].

      The parties dispute whether, at the time that Pelco Construction was

awarded the contract, FEMA had approved the construction for reimbursement.

Regardless, around the time that Chambers County began accepting bids on the

contract, Amundson was working to obtain approval of an amendment with FEMA

for increased costs. One of the reasons asserted for increased cost construction

was “the building design had to be changed to meet new [Americans with

Disabilities Act (‘ADA’)] requirements. The new ADA requirements required that



                                          4
there be an ADA ramp inside the building not just on the outside of the building.”

Adding the interior ramp would require increasing the size of the building.

      At least by June 15, 2010, FEMA had determined that the interior ramp was

not required under the law and, accordingly, “the request for an increase in

building size for the interior ADA ramp is not eligible for FEMA funding.”

Nevertheless, on July 8, Chambers County and appellees provided Pelco

Construction with a construction plan, which included the interior ramp. The plan

was stamped “approved for construction.” Dannenbaum told Pelco Construction to

begin construction, and Pelco Construction began work on July 14 even though

FEMA had not approved the final plan or funding for the interior ramp.

      Over the next four months, as Pelco Construction continued work on the fire

station, Chambers County and appellees continued to communicate with FEMA to

obtain approval for the interior ramp and the corresponding increase in size of the

building. At some point in September 2010, Chambers County informed FEMA

that redesigning the building to remove the interior ramp was not possible because

construction had already begun and a redesign would require a costly stop to the

project.

      On October 28, 2010, Amundson contacted Michael Ramirez, a project

manager for Pelco Construction, and told him to stop construction. The parties

dispute whether Amundson stated that the order to stop working came from

                                         5
FEMA. Nevertheless, Pelco Construction stopped work while Chambers County

continued to seek approval on the interior ramp from FEMA.

      On November 17, 2010, FEMA gave tentative approval to constructing the

firehouse with the interior ramp.     On December 7, Hirshman, on behalf of

Dannenbaum Engineering, instructed Pelco Construction to resume construction of

the firehouse.   Instead, on December 14, Pelco Construction sent Chambers

County a notice of termination of the contract.

      Pelco Construction filed suit against Chambers County on April 8, 2011. On

November 3, 2011, Pelco Construction filed an amended petition, adding

Dannenbaum Engineering, McGarraugh, Hirshman, and Amundson to the suit.

Pelco Construction asserted a claim of fraudulent misrepresentation against

Dannenbaum Engineering, McGarraugh, Hirshman, and Amundson. The thrust of

the claim was that Dannenbaum Engineering, McGarraugh, Hirshman, and

Amundson had misrepresented that FEMA had approved the construction plans

given to Pelco Construction and that Pelco Construction was injured by the order

to stop work on the construction.

      In March 2012, Dannenbaum Engineering, McGarraugh, and Hirshman filed

a motion to dismiss on the basis that Pelco Construction was required to file a

certificate of merit along with the petition that brought them into the suit. They




                                         6
argued that, because Pelco Construction had failed to file the certificate of merit

along with the petition, the claims against them must be dismissed with prejudice.

      Pelco Construction filed its last amended petition on April 5th. This petition

added Amundson Consulting as a defendant, including it in Pelco Construction’s

claim for fraudulent inducement.     The same day, Pelco Construction filed its

response to the motion to dismiss. Pelco Construction argued that it was not

required to file a certificate of merit for the fraudulent misrepresentation claims

against Dannenbaum Engineering, McGarraugh, and Hirshman. The trial court

disagreed and dismissed with prejudice Pelco Construction’s claims against them.

      A short time later, Amundson and Amundson Consulting also filed a motion

to dismiss based on the same argument that Pelco Construction had failed to

include a certificate of merit along with the petitions that brought them into the

suit. Pelco Construction responded, again arguing that it was not required to file a

certificate of merit for the claims it brought. The trial court granted Amundson and

Amundson Consulting’s motion as well and dismissed Pelco Constructions claims

against them with prejudice. Pelco Construction timely appealed the dismissal

orders.




                                         7
                                Certificate of Merit

      In its sole issue on appeal, Pelco Construction argues that the trial court

abused its discretion by dismissing its claims against appellees because a certificate

of merit was not required for the claims it brought.

A.    Standard of Review

      An order granting or denying a motion to dismiss for failure to file a

certificate of merit is immediately appealable. See TEX. CIV. PRAC. & REM. CODE

ANN. § 150.002(f) (Vernon 2011). We review a trial court’s ruling on a motion to

dismiss for an abuse of discretion. Carter & Burgess, Inc. v. Sardari, 355 S.W.3d
804, 808 (Tex. App.—Houston [1st Dist.] 2011, no pet.). A trial court abuses its

discretion when it acts arbitrarily or unreasonably, without reference to any

guiding rules and principles. See Downer v. Aquamarine Operators, Inc., 701
S.W.2d 238, 241–42 (Tex. 1985). To the extent we are required to interpret a

statute, that aspect of our review is performed de novo. See TDIndustries, Inc. v.

Rivera, 339 S.W.3d 749, 752 (Tex. App.—Houston [1st Dist.] 2011, no pet.).

B.    Analysis

      A plaintiff is required to file a certificate of merit in “any action or

arbitration proceeding for damages arising out of the provision of professional

services by a licensed or registered professional.” TEX. CIV. PRAC. & REM. CODE

ANN. § 150.002(a). In this context, a “licensed or registered professional” includes


                                          8
“a licensed architect, licensed professional engineer . . . or any firm in which such

licensed or registered professional practices . . . .” Id. § 150.001(1) (Vernon 2011).

If a plaintiff’s claim for damages implicates the special knowledge and training of

an architect, it is a claim for damages arising out of the provision of professional

services. See Sardari, 355 S.W.3d at 809.

      When required, the certificate of merit must be filed with the first-filed

complaint asserting the relevant claim against a professional. See TEX. CIV. PRAC.

& REM. CODE ANN. § 150.002(a); Pakal Enters., Inc. v. Lesak Enters. LLC, 369
S.W.3d 224, 228 (Tex. App.—Houston [1st Dist.] 2011, pet. denied). Failure to

file a certificate of merit in such instances requires dismissal of the complaint

against the defendant. TEX. CIV. PRAC. & REM. CODE ANN. § 150.002(e).

      Pelco Construction did not file a certificate of merit along with its first-filed

complaints of fraud against appellees.        Accordingly, we must review Pelco

Construction’s petition to determine whether its claims                of   fraudulent

misrepresentation required a certificate of merit. In performing this review, we

consider the live pleading on file when the trial court considered the motion.

TDIndustries, 339 S.W.3d at 753.

      The relevant portion of Pelco Construction’s live pleading asserts the

following:

      88. Defendants McGarraugh and Hirshman, in their capacities as a
      registered architect and registered professional engineer and as
                                          9
representatives of Dannenbaum, and Amundson, in his capacity as a
Florida professional emergency manager and as a representative of
Dannenbaum, and all collectively as the construction managers
appointed by Chambers County for the [fire station] project, made
representations to Pelco in regard to the [fire station].

89. McGarraugh and Hirshman, through the construction plans
stamped with their official seals, signatures and date of signing,
indicated to Plaintiff that said documents were to be used for the
construction of the [fire station].

90. As construction manager for [the fire station], Defendants then
later directed Pelco to begin construction on the [fire station]. . . . By
doing so, Defendants represented to Pelco that the [fire station]
project was approved for funding by FEMA.

91. This was not true; the improved project had yet to be approved
by FEMA which Defendants had direct knowledge of. Relying on the
representations made by Defendants, Pelco began construction of the
[fire station].

92. A few months [later], on or about October 28, 2010, following
commencement of construction on the [fire station], Pelco received a
telephone call from Amundson, . . . who stated that FEMA required
the work on the [fire station] be stopped because Dannenbaum had not
gotten approval of the construction plans from FEMA. Dannenbaum
further evidenced this in written correspondence dated October 28,
2010 stating:

      “The ceasing of the construction operations is required
      while required administrative paper work for the
      construction of the project is reviewed and approved by
      FEMA. Once the required paper work has been
      approved, we will inform you so that you may resume
      your construction of the project.”

93. Relying on Dannenbaum’s statements regarding FEMA’s
requirement that work be stopped, Pelco immediately ceased
construction on the [fire station].

                                   10
      94. At no time did Chambers County or Defendants indicate to
      Pelco that the construction plans were not yet wholly approved by
      FEMA. Without FEMA approval, funding was not obtained as told to
      Pelco at the pre-bid conference. At no time did Chambers County or
      Defendants indicate to Pelco that if FEMA funding was lost that
      Chambers County was going to fund the reconstruction of the [fire
      station] itself.

      95. . . . . After forty days, Dannenbaum sent correspondence stating
      Pelco was to remobilize and continue construction.

      96. Pelco then sent Chambers County and Defendants notice of
      termination . . . based upon the misrepresentations Defendants made
      to Pelco regarding FEMA requiring the work stoppage while
      reviewing and approving paper work Defendants, as Chambers
      County’s construction manager, failed to gain approval on prior to
      construction.

      1.    Dannenbaum Engineering, McGarraugh, and Hirshman

      It is undisputed by the parties that McGarraugh is a licensed architect and

that Hirshman is a licensed engineer. See TEX. CIV. PRAC. & REM. CODE ANN.

§ 150.002(a) (requiring a certificate of merit to be filed in appropriate

circumstances when the claim is against a licensed or registered professional); see

also TEX. CIV. PRAC. & REM. CODE ANN. § 150.001(1) (including licensed

architects and engineers as licensed professionals).    It is also undisputed that

Dannenbaum Engineering is the firm in which McGarraugh and Hirshman

practice. See id. § 150.001(1) (including firm in which licensed professionals

practice as licensed professional). The remaining question, then, is whether the




                                        11
claims Pelco Construction brought against them arose “out of the provision of

professional services.” Id. § 150.002(a).

      In the start of its section asserting fraudulent misrepresentation against

appellees, Pelco Construction explicitly recognized that McGarraugh and

Hirshman “made representations to Pelco in regard to the” fire station “in their

capacities as a registered architect and registered professional engineer and as

representatives of Dannenbaum.” Moreover, all of the misrepresentations that

Pelco Construction alleged that McGarraugh, Hirshman, and Dannenbaum

Engineering made were made in the context of their participation in the redesign

and construction of the fire station.

      Pelco Construction argues that its claims of fraudulent misrepresentation did

not require a certificate of merit because its claims concern misrepresentations

regarding FEMA-approved funding and such misrepresentations are unrelated to

the provision of professional services. We hold that this argument is based on too

narrow of a reading of the statute.

      In 2009, the Legislature amended section 150.002. Act of May 27, 2009,

81st Leg., R.S., ch. 789, § 2, 2009 Tex. Gen. Laws 1991, 1992 (codified at TEX.

CIV. PRAC. & REM. CODE ANN. § 150.002). A legislative bill analysis explains that

one purpose of the change was to make it clear that the statute was meant to

encompass far more than negligence.          House Comm. on Judiciary & Civil

                                        12
Jurisprudence, Bill Analysis, Tex. S.B. 1201, 81st Leg., R.S. (2009). “[D]espite

clear language in the statute and the fact that it was specifically amended to

broaden it in 2005,” Texas courts had continued to construe the requirement for

filing a certificate of merit to apply only to claims for negligence. Id. Further

amendments were added to clarify that the requirement to file a certificate of merit

broadened “from ‘negligence’ actions to ‘any action arising out of the provisions

of professional services.’” Id.

      Contrary to Pelco Construction’s assertion, section 150.002 does not require

the specific acts creating the claim for the tort also constitute the provision of

professional services. Instead, the acts creating the claim must “aris[e] out of the

provision of professional services.”     TEX. CIV. PRAC. & REM. CODE ANN.

§ 150.002(a); see also TDIndustries, 339 S.W.3d at 754 (holding claim arises out

of the provision of professional services if claim implicates the professional’s

education, training, and experience in applying special knowledge or judgment).

      The Fort Worth Court of Appeals reached a similar conclusion in Capital

One, N.A. v. Carter & Burgess, Inc., 344 S.W.3d 477 (Tex. App.—Fort Worth

2011, no pet.). In that case, New America Georgetown, LLC was contractually

obligated to bring water, sanitary sewer, and storm sewer lines to the boundary of

certain property. Id. at 479. The contract required obtaining five easements. Id.

Although it obtained only four, New America represented to Carter & Burgess that

                                        13
it had obtained all five. Id. Carter & Burgess informed the plaintiff that all five

easements had been obtained. Id. The plaintiff later brought suit against New

America and Carter & Burgess on this misrepresentation. Id. Carter & Burgess

sought a motion to dismiss based on the plaintiff’s failure to file a certificate of

merit. Id.

      One of the plaintiff’s arguments on appeal was that discussions about a land

easement, its procurement, and its recording in the real property records “do not

arise out of the provision of [Carter & Burgess’s] professional services.” Id. at

480. The court noted that the plaintiff’s architect had contracted with Carter &

Burgess to “provide professional engineering services in connection with” the

development of the land. Id. at 480–81. The express language of the contract

acknowledged the use of professional engineering and surveying services. Id. at

481. The court held that

      the only reason that [the plaintiff] would have to rely upon [Carter &
      Burgess’s employee’s] alleged false representations . . . was because
      the statements were made as part of [Carter & Burgess’s] performing
      a professional service necessary for the planning, progress, or
      completion of [its] engineering services—an activity that expressly
      constitutes “the practice of engineering.”

Id.

      The same reasoning applies here. The alleged misrepresentations were made

during a pre-bid conference where Hirshman and Amundson explained the project

to Pelco Construction and during Dannenbaum Engineering’s oversight of Pelco
                                        14
Construction’s construction of the fire station according to Dannenbaum

Engineering’s specifications. The matter of funding from FEMA also required

Dannenbaum Engineering to communicate with FEMA to explain why the interior

ramp was needed and how that affected the design and construction of the fire

station. Pelco Construction does not claim that these acts do not constitute the

provision of professional services. Accordingly, the alleged misrepresentations

arose out of the provision of professional services.

      Pelco Construction relies on a number of cases for its argument that it did

not have to file a certificate of merit. See M–E Engineers, Inc. v. City of Temple,

365 S.W.3d 497, 499 (Tex. App.—Austin 2012, pet. denied); Howe–Baker Eng’rs,

Ltd. v. Enter. Prods. Operating, LLC, No. 01-09-01087-CV, 2011 WL 1660715, at

*1 (Tex. App.—Houston [1st Dist.] 2011, no pet.) (mem. op.); TDIndustries, 339
S.W.3d at 754–55; Curtis & Windham Architects, Inc. v. Williams, 315 S.W.3d
102, 107–08 (Tex. App.—Houston [1st Dist.] 2010, no pet.); Gomez v. STFG, Inc.,

No. 04-07-00223-CV, 2007 WL 2846419, at *3 (Tex. App.—San Antonio 2007,

no pet.) (mem. op.). These cases are not in conflict with our holding.

      In M–E Engineers, the City of Temple sued an engineer and his firm,

alleging negligence and breach of contract. 365 S.W.3d at 499. The City of

Temple included a certificate of merit with its petition, and the trial court denied

the motion to dismiss. Id. On appeal, the engineer and his firm argued that the

                                         15
certificate of merit was deficient because it failed to explain specifically how they

had breached the contract. Id. at 505. The court of appeal explained that the

affidavit in the certificate of merit was not required to “satisfy each element of any

legal theory or claim on which the plaintiff intends to rely.” Id. Instead, the

affidavit “must identify and verify the existence of any professional errors or

omissions that are elements or operative facts under any legal theory on which the

plaintiff intends to rely to recover damages.” Id. at 506. Accordingly, the court

held that “the Legislature [did not intend] to require affiants with expertise in such

fields as engineering or architecture to opine regarding such far-afield subjects as

contract construction or agency.” Id. at 507.

      The most obvious distinction with this case is that no certificate of merit was

filed here. More importantly, simply because any affiant for Pelco Construction

would not have been required to explain how Pelco Construction meets every

element for its fraudulent inducement claim does not mean that a certificate of

merit was not required.

      In Howe–Baker, the plaintiffs joined one defendant ten months after suit had

been filed. 2011 WL 1660715, at *1. The only claim against that defendant was

tortious interference with existing contract. Id. at *6. Specifically, the plaintiff

alleged that that defendant tortiously interfered with the other defendant’s contracts

“by transferring personnel from [the first defendant] to other assignments that were

                                         16
more lucrative for” the joined-defendant. Id. We held a certificate of merit was

not required for this claim because the joined-defendant’s “alleged decisions about

the assignment of its employees . . . do[] not arise out of the provision of

professional services.” Id.

      In Howe-Baker, there was no indication that the joined-defendant was

providing professional services. See id. Accordingly, there were no professional

services from which the alleged tort could have arisen.          Here, the alleged

fraudulent misrepresentations arose directly from the professional services that

McGarraugh, Hirshman, and Dannenbaum Engineering were providing.

      Similarly, in TDIndustries, there was no indication that the defendant’s

operation of a freight elevator arose from the provision of professional services.
339 S.W.3d at 754–55. The defendant was a licensed professional engineering

firm and provided management services to the City of Houston for a convention

center. Id. at 751. The plaintiff was injured when a freight elevator door closed

and struck him in the head while he was pushing a trash cart into the elevator. Id.

The elevator was operated by an employee of the defendant, but the employee did

not hold any professional engineering license. Id. at 754–55.

      While the defendant was a licensed professional engineering firm, there is

no indication that its operation of the freight elevator arose from the provision of

professional services. Id. In reaching this holding, we clarified that we did “not

                                        17
take the position that operation of a freight elevator could never implicate an

engineer’s specialized knowledge or judgment; there is simply a reasonable basis

for the trial court to determine that the circumstances pled by [the plaintiff] do not

implicate such knowledge or judgment.” Id. at 755.

      Curtis & Windham is part of a line of cases following the 2005 amendment

of section 150.002 holding that, despite the changes to it, the statute required a

certificate of merit for only negligence claims. 315 S.W.3d at 107–08.

Accordingly, we held that the plaintiff’s “claims for damages for breach of

fiduciary duty, fraud, deceptive trade practices, unjust enrichment, and the filing of

a frivolous lawsuit . . . and their request for a declaratory judgment do not

implicate a negligent act, error, or omission.” Id. at 108. As we have already

recognized, however, the statute was amended in 2009 to make clear that the

statute applied to more than just negligence claims. See Act of May 27, 2009, 81st

Leg., R.S., ch. 789, § 2, 2009 Tex. Gen. Laws 1991, 1992; House Comm. on

Judiciary & Civil Jurisprudence, Bill Analysis, Tex. S.B. 1201, 81st Leg., R.S.

(2009).

      Similarly, Gomez also interpreted the 2005 amendment and held that the

statute did not apply to claims other than negligence. 2007 WL 2846419, at *3.

Accordingly, it has also been abrogated by statute.




                                         18
      We hold that Pelco Construction was required to file a certificate of merit

along with its first-filed petition asserting claims of fraudulent inducement against

McGarraugh, Hirshman, and Dannenbaum Engineering.               We overrule Pelco

Construction’s sole issue as it applies to them.

      2.     Amundson and Amundson Consulting

      Section 150.002 requires a certificate of merit to be filed with any applicable

claim brought against a “licensed or registered professional.” TEX. CIV. PRAC. &

REM. CODE ANN. § 150.002(a). “‘Licensed or registered professional’ means a

licensed architect, licensed professional engineer, . . . or any firm in which such

licensed or registered professional practices.” Id. § 150.001(1). The term does not

include, however, third-party contractors with the firm. See id.

      Amundson Consulting had a contract with Dannenbaum Engineering to

provide support personnel. Amundson was the only person identified as support

personnel under the contract. While the contract provided that Amundson would

work under the supervision, direction and control of Dannenbaum Engineering,

Amundson remained an employee of Amundson Consulting. Pelco Construction

argues that because Amundson and Amundson Consulting were not employees of

Dannenbaum Engineering, they have no basis to claim any right to a certificate of

merit afforded to Dannenbaum Engineering. We agree.




                                          19
      Amundson and Amundson Consulting acknowledge that they do not fit

within the definition of “licensed or registered professionals.” They rely on two

cases to assert that Pelco Construction was required to file a certificate of merit for

its claims against them.

      In Capital One, the contract at issue required obtaining five easements. 344
S.W.3d at 479. Although it obtained only four, New America represented to Carter

& Burgess that it had obtained all five. Id. Carter & Burgess—through its agent

Chris Weigand—informed the plaintiff that all five easements had been obtained.

Id. The plaintiff later brought suit against New America and Carter & Burgess—

but not Weigand—on this misrepresentation. Id.

      On appeal, the plaintiff argued that it did not have to file a certificate of

merit because Weigand was not a licensed or registered professional. Id. at 481.

Weigand was an unlicensed intern. Id. The court noted, however, that the plaintiff

sued Carter & Burgess, not Weigand. Id. It held that the plaintiff could not

circumvent the requirements of filing a certificate of merit by alleging that the firm

was liable for the negligence committed by an unlicensed employee in the course

and scope of carrying out the firm’s provision of professional services. See id.

      Similarly, in Sardari, the plaintiff sued Carter & Burgess without filing a

certificate of merit. 355 S.W.3d at 807, 808. On appeal, the plaintiff argued she

did not have to file a certificate of merit because “her claim arose from the actions

                                          20
or omissions of [Carter & Burgess’s] ‘project manager’ who was not a licensed

professional.” Id. at 811. Relying on Capital One, we held that “the use of an

unlicensed employee in the course of providing professional services does not

eliminate the certificate of merit requirement applicable when the plaintiff seeks to

impose liability on a professional architecture or engineering firm.” Id. (emphasis

added).

      These cases have no application to the present case. Pelco Construction is

asserting a claim directly against Amundson and Amundson Consulting. It is not

trying, in this instance, to hold another party liable for Amundson’s or Amundson

Consulting’s actions.

      We hold that Pelco Construction was not required to file a certificate of

merit along with its claims against Amundson and Amundson Consulting. We

sustain Pelco Construction’s sole issue as it applies to them.




                                          21
                                  Conclusion

      We affirm the trial court’s order dismissing Pelco Construction’s claims

against McGarraugh, Hirshman, and Dannenbaum Engineering. We reverse the

trial court’s order dismissing Pelco Construction’s claims against Amundson and

Amundson Consulting. We remand for further proceedings.




                                            Laura Carter Higley
                                            Justice

Panel consists of Chief Justice Radack and Justices Higley and Brown.




                                       22